Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15, 27-29 and 31  are pending.
Claims 1-15, 27-29 and 31  are allowed.


Correction
A typographical error was discovered on the Issue Classification form.  Claim 30 was inadvertently labeled as claim 20.  Since claim 30 was cancelled previously there is no claim 20 and there are only 19 claims total.  

Allowable Subject Matter

The reason for allowance of claim 1 is that the closest prior art of record (Flaherty), alone or in combination fails to teach plural subzone controllers, each separate from the zone controller and associated with a corresponding subzone in the zone, thereby defining a one-to-one relationship between each subzone controller and the corresponding subzone, and each of the subzone controllers communicatively coupled to the  controller ZID; in each subzone, the sensors to acquire sensor data for the  conditions within the subzone; each subzone having  components that provide thermal comfort control separately ef for at least two human comfort factors for the subzone occupant(s), and each local comfort control component arranged for communication with and direct control by the corresponding subzone controller; wherein the subzone controller is further arranged to generate aggregated subzone operating data based at least in part on the collected data, and communicating the aggregated wherein the zone controller and interface device ZID is arranged to collect the aggregated subzone operating data from the zone’s subzone controllers; and wherein the networking system at each zone ZID collects, aggregates and communicates data to each subzone controller  within the zone; and wherein the subzone controller includes logic to utilize utilizing the aggregated zone and subzone operating data , and occupant-selected subzone thermal comfort level to determine and command adjustments in operation, separately for each of the local subzone  components, to adjust or modify the thermal comfort condition within the subzone as may be required to maintain the occupant-selected thermal comfort level in the subzone without directly changing the comfort conditions beyond the subzone, in combination with other elements of the claim.
The reasons for allowance for 14 and 27 can be seen in prior actions

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119